Name: Council Regulation (EEC) No 946/78 of 2 May 1978 concerning the conclusion of the Trade Agreement between the European Economic Community and the People' s Republic of China
 Type: Regulation
 Subject Matter: European construction;  Asia and Oceania
 Date Published: nan

 11 . 5 . 78 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 946/78 of 2 May 1978 concerning the conclusion of the Trade Agreement between the European Economic Community and the People's Republic of China The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 1 1 of the Agreement (' J. Article 3 The Community shall be represented on the Joint Committee provided for in Article 9 of the Agree ­ ment, by the Commission , assisted by representatives of the Member States . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Trade Agreement between the European Economic Community and the People's Republic of China, signed in Brussels on 3 April 1978 should be concluded, HAS ADOPTED THIS REGULATION : Article 1 The Trade Agreement between the European Economic Community and the People's Republic of China is hereby approved on behalf of the Commu ­ nity. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 May 1978 . For the Council The President K. B. ANDERSEN (') The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .